It is asserted in the petition for rehearing that the opinion herein erroneously states that "no well had been completed in closer proximity at the time this suit was instituted". This statement is a portion of a sentence referring to the fact that the testimony shows that the nearest well to the property of Rollins, in November, 1936, was two and three-quarter miles therefrom and there is nothing in the testimony in this record to indicate that the statement to which objection is made is incorrect. To reveal the error in the statement, it is necessary to refer to an unofficial map, introduced in evidence by appellant after the symbols thereon had been explained, and to scale the same. The only facts which were explained as appearing on the map were those relating to the existence of producing wells in November, 1936, and which facts were developed by counsel for appellee upon cross-examination of the witness for appellant who identified the *Page 388 
map. Without a stipulation or agreement, we do not believe that we are required to search an unofficial map for facts not developed by the testimony of a witness and given in connection therewith. Such a map, to be of any value to the court, must be supported by the testimony of a witness. Prairie Oil  Gas Co. v. Laskey, 173 Okla. 48, 46 P.2d 484; Wigmore on Evidence 3rd Ed., sec. 789.
We believe that any error in the statement originally made will be corrected by amending the same to read as follows: "The testimony shows that the nearest well to the property in question in November, 1936, was two and three-quarters miles away; the testimony does not show that any well had been completed in closer proximity at the time this suit was instituted." Such correction is not sufficient to warrant any change in our holding.